Citation Nr: 0430008	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a disability evaluation higher than ten (10) 
percent for residuals of service-connected severed right 
Achilles tendon.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision issued by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals 
of severed right Achilles tendon, post repair, and assigned 
an evaluation of 10 percent therefor, effective on November 
30, 2000.  Appeal to the Board was perfected.    

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.


FINDINGS OF FACT

1.  Upon movement/stretching, there is some restricted 
movement of the right ankle joint due to pain, inflammation, 
and swelling.  

2.  The veteran experiences some pain and inflammation upon 
stretching/movement of the affected (scarred) area.  


CONCLUSIONS OF LAW

1.  Criteria for a disability rating of 10 percent have been 
met for residuals of service-connected severed right Achilles 
tendon, post repair (limited motion).  38 U.S.C.A. 
§§ 5107(b), 1155 (West 2002); 38 C.F.R. §§ 4.1; 4.3, 4.10; 
4.40; 4.45; 4.59; § 4.71a, Diagnostic Code 5271 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  Criteria for a disability rating higher than 10 percent 
have not been met for residuals of service-connected severed 
right Achilles tendon, post repair (scarring).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as is the case here, as well as any claim not decided 
as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See recent decision of the U.S. Court of Appeals 
for Veterans Claims (Court), in Pelegrini v. Sec'y of 
Veterans Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In June 2001, the RO 
sent the veteran a letter discussing VA's VCAA duties to 
notify and assist, the veteran's and VA's respective 
responsibilities in claim development, what evidentiary 
development the RO had undertaken to date, and what 
additional evidence is needed to substantiate the claim.  It 
is noted that the letter discusses substantiation of a 
bilateral hearing loss service connection claim.  As nothing 
in the record as of June 2001 indicates that the veteran 
raised this issue or filed a claim concerning hearing loss, 
the reference in the VCAA letter as to hearing loss appears 
to have been an inadvertent error.  However, the substance of 
the portion of the letter discussing the key elements of a 
service connection claim - injury in service or a disorder 
made worse in service; a current disability; and medical 
evidence of a causal relationship between the disability and 
active service - are nonetheless valid for the purposes of 
determining whether adequate VCAA notice was given here, as 
the claim giving rise to this appeal specifically sought 
service connection for a "severed right Achilles tendon" 
(see November 2000 claim).  This information, as provided to 
the veteran in the June 2001 letter, was appropriate, as 
service connection for right Achilles tendon injury residuals 
was not granted until about six months later, in a December 
2001 rating decision.      

It also is noted that, through the Statement of the Case 
(SOC) and Supplemental Statement of the Case (SSOC), after a 
grant of service connection for Achilles tendon injury 
residuals, the veteran was advised of what criteria govern 
with respect to the assignment of a disability rating for the 
injury residuals, and what evidence was received and 
considered in evaluating the matter.  Furthermore, it is 
noted that the SSOC set forth VA regulations concerning the 
duties to notify and assist (38 C.F.R. § 3.159), which 
contains a provision that VA must inquire whether a claimant 
has in his possession any pertinent evidence.  



After the issuance of the SSOC, the veteran was provided two 
additional letters, dated in June and November 2003.  The 
June 2003 letter specified what evidence is of record, 
veteran's and VA's respective responsibilities in claim 
development, and what evidence is needed to warrant a higher 
evaluation for a service-connected disorder, and asked the 
veteran to supply any additional relevant evidence.  In a 
July 2003 response, the veteran referred to the June 2003 RO 
letter, indicating that he had received the latter 
correspondence.  The November 2003 letter was substantially 
similar in content to that sent in June 2003.  The veteran 
did not respond to the November 2003 letter, but his 
representative filed written argument on the veteran's 
behalf.         

It is arguable that VCAA notification was accomplished with 
more than one letter, and in conjunction with the SOC and 
SSOC.  At most, these are technical defects that posed no 
prejudice to the veteran, as the record indicates that he had 
ample opportunity during the appeal period to provide 
relevant evidence or ask VA for assistance in obtaining 
relevant evidence.  The veteran also had an opportunity to 
provide testimonial evidence at a Board hearing, but chose 
not to exercise this right.  See VA Form 9.  Neither veteran 
nor his representative argued during the appeal period that 
there exists some other pertinent evidence not in the record 
due to a VCAA notice defect.          

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case, but that a case-by-case 
evaluation may be necessary.  As discussed above, because it 
is arguable that full VCAA notice was accomplished with 
several pieces of correspondence - sent before and after the 
rating decision from which this appeal arises - the Board has 
conducted such an evaluation and has determined that adequate 
notice was provided.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, VA 
medical records, and veteran's and his representative's 
written statements, and associated them with the claims 
folder.  The veteran was given an opportunity to personally 
testify in connection with this appeal, but declined to 
exercise this right.  He also was provided appropriate VA 
compensation and pension (C&P) medical examinations.  Nothing 
in the record indicates that the veteran had identified any 
relevant records for which he wanted VA's assistance in 
obtaining to which the RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
38 C.F.R. § 4.1 (2004).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equipoise 
(in equal balance), the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

For a claim for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases where, as here, the veteran appeals the initial 
disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for scars, as set forth in 
38 C.F.R. § 4.118, effective on August 30, 2002.  67 Fed. 
Reg. 49,590 (July 31, 2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the Board considers all versions.  Where the 
amended version is more favorable, Board applies it to rate 
the disability for periods from and after date of regulatory 
change.  The prior version is applied to rate the disability 
for periods preceding the effective date of the amendment.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001).  A disability 
evaluation in excess of 10 percent was to be assigned under 
Diagnostic Code 7805, which evaluated scars based upon 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area(s) exceeding 144 square inches (929 sq. cm.) warrant a 
40 percent rating; area(s) exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area(s) exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating; and 
area(s) exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

VA regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5271, 5272, 5273, and 5274 (2004) govern with respect to 
rating evaluations for ankle disabilities.  First, under 
Diagnostic Code 5270, a 20 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion at less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation; and, ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 
4.71a, Diagnostic Code 5271 (2004).  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  See illustrations at 38 C.F.R. 
4.71, Plate II (2004).

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position.  A 20 percent evaluation is 
warranted for ankylosis of subastragalar or tarsal joint in 
poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5272 (2004).

Diagnostic Code 5273 provides a 10 percent rating for 
malunion of the os calcis or astragalus with moderate 
deformity.  A 20 percent rating is provided for malunion of 
the os calcis or astragalus with marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2004).  

Astragalectomy warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5274 (2004).  

Also applicable may be 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which rates traumatic arthritis, as substantiated by X-
ray findings, in accordance with criteria set forth in 
Diagnostic Code 5003 (degenerative arthritis).  Diagnostic 
Code 5003 provides that osteoarthritis shown by X-ray 
findings will be rated on the basis of limitation of motion 
under appropriate diagnostic codes for the joint(s) involved.  
If, however, limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a rating of 10 percent is applied for each such 
major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion, for the purposes 
of Diagnostic Code 5003, must be shown by objective evidence.      

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, when 
a claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total disability rating based on 
individual unemployability set forth in 38 C.F.R. § 4.16(a), 
VA inquires whether the claimant is eligible for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2004).  An extraschedular rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  It has been held that the extraschedular rating 
issue is a component of an increased rating claim.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 
6-96.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U. S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to determine whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  (The Board is bound in its 
decisions by the regulations, the Secretary's instructions, 
and the precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. 7104(c).)

III.  Evidence

The evidence indicates that the veteran's primary military 
occupational specialty was as a draftsman.  See DD-214.  He 
maintains that his right Achilles tendon was severed in 
service due to a cut by a blade of a paper cutter that had 
been left on the floor.  See application for disability 
compensation.  

With service connection in effect, the task before the Board 
is the appropriate evaluation for residuals of the severed 
right Achilles tendon, post repair, to include compensable 
scarring, as the evidence warrants.  In this connection, the 
veteran has indicated that the service-connected disability 
adversely affects his daily life, as it has rendered his 
right leg weak.  He reportedly is unable to participate in 
activities that place "quick impact" or weight on the right 
tendon, to include sporting activities and playtime with his 
children.  He reportedly quit his job as an Emergency Medical 
Technician because he cannot carry a loaded stretcher down 
stairs.  See, e.g., veteran's statement submitted with the 
notice of disagreement.      
  
As for medical evidence submitted in support of the claim, 
the record includes a two July 2001 VA compensation and 
pension (C&P) examination reports (one for "muscles", the 
other for neurological defects).  These reports provide that 
the veteran has occasional hyperextension stretching of the 
tendoachilles on the right leg with resultant ecchymosis, 
bruising, and tenderness.  He has no muscle injury, or muscle 
loss of function, or muscle pain.  There is a scar on the 
tendoachilles area, with no tissue loss.  Adhesion to the 
skin and fascia was noted.  The right ankle and knee joints 
have full range of motion.  There is no 
neurological/sensory/motor deficit; the veteran denied 
numbness or weakness of either leg.  He was diagnosed with 
status post tendoachilles rupture, right, with resultant 
surgical reconstruction of the right tendoachilles with 
hyperextension, pain, swelling, and bleeding into the 
tendoachilles area.         

A February 2003 C&P examination report provides that the 
veteran reportedly has flare-ups (stiffness, swelling, 
redness, and instability) when he stretches the right tendo 
Achilles.  He then stops weight-bearing and takes analgesics.  
He does not use corrective shoes, braces, a cane, or a 
crutch.  There is no dislocation or subluxation of the right 
ankle.  At rest, the right ankle has 20 and 50 degrees of 
motion for dorsiflexion and plantar flexion, respectively.  
Subtotal inversion and eversion is 5 degrees.  Full foot 
abduction and adduction is 20 degrees and 10 degrees, 
respectively.  MTP joint flexion and extension is 45 degrees 
and 70 degrees, respectively.  The right ankle joint becomes 
painful only when the Achilles tendon is stretched.  At rest, 
there is no pain, fatigue, weakness, lack of endurance, 
edema, effusion, instability, tenderness, redness, heat, 
abnormal or guarded movement with respect to the right ankle.  
There is no functional limitation either upon standing or 
walking, but pain is noted when the tendo Achilles is 
stretched.  There is neither ankylosis nor arthritis of the 
right ankle.  Neurovascular findings were normal for the 
right foot.  The veteran was diagnosed with normal ankle 
joint formation at rest, with tendo Achilles fracture.  It 
was noted that when the tendo Achilles tendon becomes 
inflamed, the right ankle joint has restricted movement due 
to pain and swelling of the tendon.  The addendum to the 
above report provides that there is no pain, stiffness, 
swelling, redness, or instability in, or locking or 
fatigability of, the right ankle.  

A February 2003 X-ray report indicates an impression of 
degenerative disease around the ankle mortise, with minimal 
spur formation and thickened Achilles tendon.  However, the 
impression noted indicates that there was no definite 
connection made between the degenerative disease found and 
the Achilles tendon injury.    

A March 2003 C&P scars examination report provides that the 
veteran has a 2 centimeter (cm) long/one-eighth-to-one cm 
wide scar on the midline of the tendo Achilles.  The veteran 
reported no symptoms related to the scar, but reportedly has 
pain on the posterior part of the right ankle when he 
stretches.  On examination, there was no pain on the scar, 
and no underlying tissue inflammation.  The skin texture was 
normal, and the scar was stable.  There is no inflammation, 
edema, or keloid formation at rest, but, upon stretching of 
the tendo Achilles, there is inflammation, tenderness, and 
edema.  The scar is deep.  There is induration and 
inflexibility of the skin of the scar.  There is some 
restriction of movement of the right tendo Achilles upon 
stretching.  At rest, there is no loss of motion of the right 
ankle at rest, but there is pain and tenderness and some 
limited movement of both tendo Achilles and right ankle joint 
(for extension) after stretching.           

IV.  Analysis

First, with respect to the scar, the evidence indicates that, 
generally, the scar is asymptomatic.  However, the scar is 
noted to be deep, and the veteran reportedly has pain, 
tenderness, and inflammation along the scar area upon 
stretching.  Induration and inflexibility of the skin of the 
scar also was noted.  These findings may have, at most, 
warranted a 10 percent rating under the old criteria (38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001)), which 
required evidence of scarring that is superficial, poorly 
nourished, with repeated ulceration or which was tender and 
painful on objective demonstration.  There is no evidence 
here of a poorly nourished, superficial scar with repeated 
ulceration.    

As for the revised scar evaluation criteria, the veteran's 
scar is not large enough to warrant the next higher rating of 
20 percent under Diagnostic Code 7801 (area(s) exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating), or 
even the minimal 10 percent rating (area(s) exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating).  
Similarly, Diagnostic Code 7802 would not apply, as this Code 
is reserved for large (144 square inches (929 sq. cm.) or 
greater), superficial scars that do not cause limited motion.  
As for Diagnostic Code 7805, it evaluates limitation of 
function specifically due to the scar, which apparently is 
not supported by the evidence here.  Diagnostic Code 7803 
also does not apply because there is no evidence that the 
veteran's scar is superficial and unstable.  The most 
appropriate Diagnostic Code is 7804, which assigns 10 percent 
for scars that are superficial and painful - it is noted that 
the veteran does have pain and inflammation upon stretching 
of the affected area.  Accordingly, the Board's decision 
herein does not change the 10 percent evaluation for scarring 
under Diagnostic Code 7804 already assigned by the RO, 
effective on November 30, 2000, the date on which the veteran 
filed his service connection claim.  

The Board also has considered whether the service-connected 
residuals include right ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, and 5274 
(2004).  Diagnostic Codes 5272, 5273, and 5274 do not apply, 
as there is no evidence of ankylosis, malunion of the os 
calcis or astragalus, or astragalectomy.  As for Diagnostic 
Code 5270, a minimum of 20 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion at less than 30 
degrees, not shown here.  There is no evidence of ankylosis, 
and the veteran was noted to have had plantar flexion at 50 
degrees.  

The evidence does, however, indicate that, upon 
movement/stretching, the right ankle joint movement becomes 
somewhat restricted due to pain, inflammation, and swelling 
of the tendon.  Accordingly, the Board finds that an 
additional 10 percent rating is warranted for moderate 
limited motion of the right ankle under Diagnostic Code 5271.  
A 20 percent rating is reserved for marked limited motion, 
and is the highest permissible rating under Diagnostic Code 
5271.  A 20 percent is not warranted under the facts of this 
case.  The Board's decision to assign an additional 10 
percent evaluation under Diagnostic Code 5271 has taken into 
account the benefit-of-reasonable doubt rule, as well as the 
DeLuca factors discussed in Section II of this decision.  It 
is noted that, strictly on range-of-motion evidence, the 
findings are normal (the veteran has 20 degrees of 
dorsiflexion; 50 degrees for plantar flexion).  See February 
2003 C&P examination report.  Normal ankle joint motion is 
from 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for 
plantar flexion.  See illustrations at 38 C.F.R. 4.71, Plate 
II (2004).



As for arthritic changes in the right ankle, the X-ray 
evidence does not indicate a definite finding that the 
degenerative changes noted are due to the Achilles tendon 
injury.  Accordingly, no separate evaluation is assigned 
under diagnostic criteria pertaining specifically to 
arthritis.  Moreover, it is noted that arthritis essentially 
is evaluated based upon limited motion of the affected area, 
and limited motion already has been covered under Diagnostic 
Code 5271, as discussed above.
   
Finally, the evidence does not suggest that this case 
presents so exceptional or unusual a disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment, or otherwise render a schedular rating 
impractical.  While the veteran reportedly quit working as an 
EMT on his own accord due to symptoms of the service-
connected disability, there is no objective medical evidence 
showing that the service-connected disability is significant 
enough that it alone renders him unemployable in his line of 
work.  Importantly, there is no evidence that his current 
disability is such that he requires frequent confinement or 
hospitalization.  He does have some symptoms, but is 
ambulatory.  Accordingly, the Board is of the opinion that 
extraschedular consideration is not warranted under the facts 
of this case.


ORDER

An increased disability evaluation of ten (10) percent is 
granted under 38 C.F.R. § 4,71a, Diagnostic Code 5271 (2004) 
for residuals of service-connected severed right Achilles 
tendon (limited motion), in addition to the 10 percent 
currently in effect under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004) for scarring.  




	                        
___________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



